Name: Commission Regulation (EEC) No 359/91 of 12 February 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations;  international law
 Date Published: nan

 Avis juridique important|31991R0359Commission Regulation (EEC) No 359/91 of 12 February 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 042 , 15/02/1991 P. 0009 - 0010COMMISSION REGULATION (EEC) No 359/91 of 12 February 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Council Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 3539/90 (4), and in particular Article 3 thereof; Whereas the German authorities have requested withdrawal from the list annexed to Regulation (EEC) No 55/87 of 20 vessels that no longer meet the requirements laid down in Article 1 (2) of that Regulation; whereas the national authorities have provided all the information in support of the request required under Article 3 of Regulation (EEC) No 55/87; whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be withdrawn from the list; HAS ADOPTED THIS REGULATION: Article 1 The vessels listed in the Annex to this Regulation are deleted from the Annex to Regulation (EEC) No 55/87. Article 2 This Regulation shall enter into force on the 10th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) OJ No L 344, 8. 12. 1990, p. 10. ANNEX External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) GERMANY ABH 4-N Seehund CUX 30-N Hoffnung CUX 31-N Rosengarten CUX 33-N Jan Cux CUX 34-N Taube DAN 1-N Nordstern DIT 16-N Harm Looden EMD 4-N Hanne GRO 23-N Ingeborg HOO 63-N Pegasus HOR 1-N Drei Gebrueder HOR 2-N Jan Gosselaar KAS 1 Helga I VAR 3-N Iris VAR 7-N Conger VAR 9-N Germania WIL 4-N Frauke WIL 5-N Utguisu WIL 6-N Seewolf WIL 9-N Condor